 PAPE BROADCASTING COMPANY (RADIO STATION WALA)29WE WILL, upon request,bargaincollectively with International Association of Bridge,Structural and Ornamental Iron Workers, AFL, Local 729. as the exclusive representativeof all our employees in the appropriate unit described below with respect to rates of pay,wages, hours of employment, and other conditions of employment, and if an understandingis reached, embody suchan understandingin a signedagreement.The bargaining unit is:All production and maintenance employees at our Greensboro plant,excluding officeclerical employees,purchasing agent, salesman,foundryemployees,guards, and allsupervisors as definedin the ActDEPENDABLE MACHINE CO., INC,Employer,Dated............................................ .....By ............................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, orcovered by any other material.PAPE BROADCASTING COMPANY (RADIO STATION WALA)andJOHN A. THOMPSONLOCAL UNION NO. 1264, RADIO BROADCAST TECHNICIANS,INTERNATIONALBROTHERHOODOFELECTRICALWORKERS, AFLandJOHN A. THOMPSON. Cases Nos. 15-CA-412 and 15-CB-84. April 13, 1953DECISION AND ORDEROn September 22, 1952, Trial Examiner Sidney Lindner issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondents had engaged in and wereengagingin certainunfair laborpractices,and recommending that they cease anddesist therefrom and take certain affirmative action, as set forthin the copy of the Intermediate Report attached hereto. There-after, the Respondents and the General Counsel filed exceptionsto the Intermediate Report and supporting briefs.The Board has reviewed the rulings made by the TrialExaminer atthe hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions andbriefs, and the entire record in the case, and hereby adoptsthe Trial Examiner's findings, conclusions, and recommenda-tions with the following modifications.'The principal question of law in thiscaseis whether theRespondent Local 1264 of the IBEW could lawfully requireThompson, an electrician, to surrender his membership cardinLocal 505 of the IBEW as a condition for satisfying theunion-security clause in Local 1264's agreementwith PapeBroadcastingCompany, the employer Respondent.We agreewith the TrialExaminer's conclusionthat such a requirementexceeds the measure ofunion security permitted by the Act andis therefore unlawful.' The TrialExaminer alsofound, and weIThe parties'request for oral argument is hereby deniedinasmuchas the record,includ-ing the exceptions and briefs,adequately presentsthe issues and the positions of theparties.2 Union Starch &RefiningCo., 87 NLRB 779, enforced 186 F.' 2d 1008 (C.A. 7).104 NLRB No. 2. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDagree, that Local 1264 would have refrained from causingThompson's discharge under that contract only if he had sur-rendered his membership in Local 505 and regardless of thetime of any other attempt by Thompson to acquire membershipin Local 1264 in some other manner.3We conclude,accordingly,that by causing Thompson's discharge from StationWALA theRespondent Union violated Section 8(b) (2) and 8(b) (1) (A) oftheAct, and that by discharging Thompson at the Union'srequest,with knowledge of its unlawful motivation,RespondentPape Broadcasting Company violated Section 8(a) (3) and (1)of the Act.The Trial Examiner rested his concluding finding on thefurther ground that Thompson made timely offer of proper dues,assessments,and initiation fees because Local 1264 had grantedhim an unconditional extension of time for satisfying the union-security provision of the contract.We find merit in the Union'sexception that the extension granted was conditional uponThompson's surrender of his Local 505 card,and not an un-qualified extension.The record shows clearly that when 30 dayshad passed after the effective date of the union-security clause,Bailey, business manager of Local 1264,advised Thompson "totake steps to immediately become a member of Local Union1264, IBEW, by depositing your IBEW card in this Local"[emphasis supplied].However, a finding that Thompsondidnotmake timely offer of dues and initiation fees does not affect ourultimate conclusion in the case,for the Union's fixed determina-tion to accept nothing less than Thompson's traveling card madeany other offer on his part,timely or late, futile.Rather, thequalifications imposed in Bailey's letter is further proof ofthe Union'sunwavering insistence upon the unlawful require-ment.ORDERUponthe entire record inthe case,andpursuant to Section 10(c)of the National Labor Relations Act, the National LaborRelations Board hereby orders that:I.Respondent Pape BroadcastingCompany (Radio StationWALA) Mobile, Alabama,its officers,agents, successors, andassigns, shall:1.Cease and desist from:(a) Encouragingmembership in Local Union No. 1264, RadioBroadcast Technicians,International Brotherhood of ElectricalWorkers,AFL, orin any other labor organization of its em-ployees, by discriminating against its employees in regard totheir hire or tenure of employment except to the extent per-mitted by Section 8 (a) (3) of the Act.(b) In any like or related manner, interfering with,restrain-ing,or coercing employees in the exercise of the rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action, which the Boardfindswilleffectuate the policiesof the Act:3Cf.Westinghouse Electric Corporation,96 NLRB 522. PAPE BROADCASTING COMPANY (RADIO STATION WALA)31(a) Offer to John A. Thompson immediate and full reinstate-ment to his former or substantially equivalent position withoutprejudice to his seniority or other rights and privileges.(b)Upon request make available to the Board or its agents,forexamination or copying, all payroll records, social-security payment records, timecards, personnel records andreports, and all other records necessary to analyze the amountsof back pay due.(c) Post at its offices and transmitter at Mobile, Alabama,copies of the notice attached to the Intermediate Report andmarked "Appendix A."4 Copies of said notice, to be furnishedby the Regional Director for the Fifteenth Region, shall, afterbeing duly signed by Respondent Station WALA's authorizedrepresentative, be posted by said Respondent immediately uponreceipt thereof and maintained by it for sixty (60) consecutivedays thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted. Reasonablesteps shall be taken by Respondent Station WALAto insure thatsaid notices are not altered, defaced, or covered by any othermaterial.(d)Permit the posting on the employee bulletin boards of itsoffices and transmitter at Mobile, Alabama, of the notice re-quired to be posted by the Union pursuant to section II, 2, (b)of this Order, and inform the Union of this permission.II.RespondentLocalUnionNo. 1264, Radio BroadcastTechnicians, International Brotherhood of Electrical Workers,AFL, its officers,agents,and representatives, shall:1.Cease and desist from:(a) Causing or attempting to cause Respondent Station WALA,itsofficers,agents,successors,and assigns, to dischargeemployees who have requested membership and tendered theinitiation fees and periodic dues uniformly required as acondition of acquiring or retaining membership in RespondentLocal Union No. 1264, or in any other manner causing or at-tempting to cause Respondent Station WALA to discriminateagainst its employees in violation of Section 8 (a) (3) of theAct.(b) Restraining and coercing employees of Respondent StationWALA, its successorsor assigns,in the exercise of the rightsguaranteed by Section 7 of the Act, except to the extent thatsuch rights may be affected by an agreement requiring mem-bership in a labor organization as a condition of employmentas authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Notify Respondent Station WALA in writing that it with-draws all objections to the employment of John A. Thompsonand that it requests said Respondent Station WALAto offerThompson immediate and full reinstatement to his former or4This notice shall be amended by substituting for the words "The Recommendations of aTrial Examiner" in the caption thereof thewords"A Decisionand Order." In the event thatthisOrder is enforced by a decree of a United States Court of Apps,*re shall be sub-stituted for the words "Pursuant to a Decision and Order" the words'Iftysuant to a Decreeof the United States Court of Appeals.Enforcing an Order." 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubstantiallyequivalent positionwithout prejudice to hisseniority or other rights and privileges.(b) Post at its business offices at Mobile,Alabama,copiesof the notice attached to the Intermediate Report and marked"Appendix B." 5 Copies of said notice, to be furnished by theRegional Director for the Fifteenth Region,shall, after beingduly signed by official representatives of Respondent LocalUnion No. 1264,be postedby itimmediately upon receipt there-of and maintained for a period of sixty(60) consecutive daysthereafter in conspicuous places, including all places wherenotices to members are customarily posted.Reasonable stepsshall be taken by Respondent Local Union No. 1264 to insurethat said notices are not altered,defaced,or covered by anyother material.(c)Mail to the Regional Director for the Fifteenth Regionsigned copies of said Appendix B for posting at RespondentStationWALA'soffices and transmitter in Mobile,Alabama,in places where notices to employees are customarily posted.III.Respondent Pape Broadcasting Company(Radio StationWALA)and Respondent Local Union No. 1264,Radio BroadcastTechnicians,International Brotherhood of Electrical Workers,AFL, theirofficers,representatives,agents, successors, andassigns shall jointly and severally make whole John A.Thompson for any loss of pay he may have suffered by reasonof the discrimination against him in the manner described inthe section of the Intermediate Report entitled"The Remedy."IV. Respondent Pape BroadcastingCompany (Radio StationWALA)and Respondent Local Union No. 1264,Radio Broad-castTechnicians,InternationalBrotherhood of ElectricalWorkers, AFL,their officers,representatives,agents, succes-sors, and assigns shall notify the Regional Director for theFifteenth Region, in writing, within ten (10)days from the dateof this Order, what steps they have taken to comply herewith.Chairman Herzog and Member Styles took no part in theconsideration of the above Decision and Order.5This notice shall be amended by substituting for the words "The Recommendations of aTrial Examiner" in the caption thereof the words "A Decision and Order " In the event thatthisOrder is enforced by a decree of a United States Court of Appeals, there shall be sub-stituted for the words "Pursuant to a Decision and Order" the words "Pursuant to a Decreeof the United States Court of Appeals, Enforcing an Order "Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges filed on October 3, 1951, by John A. Thompson, an individual herein calledThompson, the General Counsel of the National Labor Relations Board, herein called respec-tively the General Counsel and the Board, by the Regional Director for the Ii ifteenth Region(New Orleans, Louisiana), issued his complaint dated February 15, 1952, against PapeBroadcasting Company (Radio Station WALA) and against Local Union No. 1264. Radio Broad-cast Technicians, International Brotherhood of Electrical Workers, AFL, Respondents, hereincalled respectively Station WALA andLocal Union 1264, alleging that Respondent Station WALAhad engaged in and was engaging in unfair labor practices affecting commerce within themeaning of Section 8 (a) (1) and (3) and Section 2(6) and (7) of the National Labor RelationsAct, as amended, 61 Stat. 136, herein called the Act, and that Respondent Local Union 1264 PAPE BROADCASTING COMPANY (RADIO STATION WALA)33had engaged in and was engaging in unfair labor practices affecting commercewithin themeaning of Section8 (b) (1) (A)and (2)and Section 2 (6) and(7) of the Act.Copies ofthe complaint,charge, order consolidating cases, together with notice of hearing,were duly served uponThompsonand the Respondents.With respect to the unfair labor practices,the complaint as amended at the hearing allegedin substance that: (a) RespondentLocal Union1264 on or about September18, 1951,requestedRespondent Station WALA toterminate the employment ofThompson and since the said date haspersisted in its request that Thompson not be employed by RespondentStation WALAbecause hewas not a member in good standing of RespondentLocal Union 1264 eventhough membership inRespondentLocal Union1264 is not availableto Thompson on thesame terms and conditionsgenerally applicable to other members,and further that Thompson was denied membership onsome ground other than his failure to tender the periodic dues and initiation fees uniformly re-quired by RespondentLocal Union1264 as a condition of acquiring or retaining membership; (b)RespondentStationWALAon or about September22, 1951,dischargedThompsonpursuant toRespondent Local Union'1264's request and thereafter failed and refused to reinstatehim, al-though it had reasonable grounds for believing that membership in RespondentLocal Unioa 1264was not availableto Thompsonon the same terms and conditions generally applicableto othermembers and that membership of employeeThompsonin RespondentLocal Union1264 was de-nied or terminated by RespondentLocal Union1264 for reasons other than the failureof Thompsonto tender the periodic dues and initiation fees uniformly required as a condition of acquiring orretaining membership;and (c)byeachoftheseactsRespondentLocal Union 1264 violated Sec-tion 8(b) (1) (A) and(2) and RespondentStation WALAviolated Section 8(a) (1) and(3) of the Act.RespondentLocal Union 1264's answer duly filed admitted that it had on or about September18, 1951. requested RespondentStation WALAto terminate the employmentof Thompson butdenied that it committed any unfair labor practices.The answer of Respondent StationWALA dulyfiled denied the commission of any unfairlabor practices.Itadmitted the dischargeof Thompsonon or about September22, 1951,pursuant to the request of RespondentLocal Union1264 and affirmatively alleged that at allpertinent times it was assured by RespondentLocal Union1264 thatThompsonhad failed totender the periodic dues and initiation fees uniformly required by RespondentLocal Union1264 as a condition of acquiring or retainingmembershiptherein and,in obedience to itscontractwithsaid RespondentLocal Union1264,refused to reinstate Thompson.Pursuant to notice a hearing was heldon May 12, 13, and 15, 1952,atMobile,Alabama,before the undersigned Trial Examiner duly designatedby the Chief Trial Examiner. TheGeneral Counsel and the Respondents were representedby counsel andparticipated in thehearing.Full opportunity to examine and cross-examine witnesses and to introduce evidencebearing on the issues was afforded all parties.At the closeof the GeneralCounsel's case,motions by each of the Respondents to dismiss the complaint against it,or portions thereof,upon the ground that the evidence adduced failed to substantiate the unfair labor practicesalleged were denied.At the closeof the entire case,the Respondents renewed their motionsto dismiss for insufficiency of proof.Decision on these motions was reserved and they arenow dLposed of in the manner indicated in the findings of fact and conclusionsof law below.At that time a motion by the GeneralCounsel to conform the pleadings to the proof with regardtominor variances was granted.Opportunityto argue orally and to file briefs and proposedfindings of fact and conclusions of law was extended to all parties.Counsel waived oral argu-ment. Briefs have been received from all parties and have been duly considered.Upon the entire record in the case and from his observation of the witnesses,the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPape Broadcasting Company(Radio StationWALA)is an Alabama corporation with principaloffices in the city of Mobile.Alabama, where it is engaged in the operation of Radio StationWALA. Under a license issued by the Federal Communications Commission, Radio StationWALA operates on 5,000 watts for unlimited hours day and night.Its general coverage isMobile and Baldwin County.It is affiliated with the National Broadcasting Company chain andin excess of 50 percent of its broadcast time is spent broadcasting either commercial orsustainingprograms of the National Broadcasting Company system.The parties do notdispute,and it is found,that RespondentStationWALAis engaged in commerce within themeaningof the Act. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDLocal UnionNo 1264,Radio Broadcast Technicians,International Brotherhood of ElectricalWorkers, AFL,is a labor organization admitting to membership employees of the RespondentCompany.III.THE UNFAIR LABOR PRACTICESThe Facts iJohn A. Thompson,the charging party, was an employee of Respondent StationWALA as aradio engineer at its transmitter from January 1949 until his discharge on September 22, 1951.At the time of the hearinghereinThompsonhad been a member of the International Brother-hood of Electrical Workers(herein called IBEW) for 12 years.He was originally admitted tomembership in a local union in Montgomery,Alabama, to which local union he paid the requiredinitiation fee. In 1940,he transferred his membershipto Local Union 505 in Mobile,Alabama,where the initiation fee was $102 and paid a difference of $52.2 From 1942 until sometime in1948, he was employed as an international representative of the IBEW.Thereafter,he workedat a radio station in Montgomery,Alabama,where he was a member of Local Union 1299.Sometime in 1948 he took up membership in RespondentLocalUnion 1264,which has jurisdic-tion over radio technicians and servicemen in the four radio stations located in Mobile, Alabama.Since the initiation or admission fee of Respondent Local Union 1264 is $50, it was not neces-sary for Thompson to pay any additionalor new initiation fee. 3 Thompson served as the presi-dent or executive board member of Respondent Local Union 1264 during his tenure of membership.Thompson testified that in April 1951,in an effort to secure employment to supplement theincome from his regular job at Respondent StationWALA,he obtained a traveling card fromRespondent Local Union 1264 and deposited the same with Local Union 505 which maintainsjurisdiction over electrical construction and line work inside and outside of buildings Thomp-son had previously talked with Business Manager Shannon of Local Union 505 who advisedThompson to place his traveling card in Local Union 505 if it was his intention to obtainemployment in the electrical construction field. 4Thompson also discussed his need for additional employment with Howard K.Martin,generalmanager of Respondent Station WALA, who advised that he had no objection toThompson's doing electrical work outside of his regular working hours at Station WALA solong as it did not conflict with his schedule.In fact,Thompson's regular schedule wasrearranged when he obtained a day job with the Alabama Power Company and he was permittedby the chief engineer at the transmitter to report 15 minutes later in the afternoon to enablehim to work in the electrical trade. 5Thompson admitted that when he transferred his traveling card from Respondent LocalUnion 1264 to Local Union 505,he became a member of the latter local union upon its accept-ance of the traveling card.On May 30, 1951,a union-shop election was held under Section 9(e) of the Act, as a resultof which the Board certified that a majority of the employees eligible to vote had voted toauthorize Respondent Local Union 1264 to make a union-shop agreement in conformity withthe provisions of Section 8 (a) (3) ofthe ActBy amendment there was added to the generaliThe findings in this section are made upon evidence which for the most part is documen-tary or undisputed or is at variance only as to minor details and are made without explanationbased upon the preponderance of the reliable, probative, and substantial evidence in the recordconsidered as a whole.2 Article XXV, section 8, of the IBEW constitution provides "A member not having fiveyears' continuous good standing in the I.B.E.W. shall pay any difference in admission orinitiation fee to the L U. to which he applies...."sit should be noted that article XXV, section 9, of the IBEW constitution provides amongother things "No member of the same branch of trade with five years or more continuousgood standing shall be required to take any examination or pay any difference in admissionfee,except when he changes his classification within the same branch, if the L. U. so de-cides .No member with five years or more continuous good standing - transferring to adifferent branch of the trade - shall be required to pay any difference in admission fee.114 Article XXV, section 6. -of the IBEW constitution states that "No member shall work in thejurisdiction of another L U until his traveling card has been accepted, or he receives a work-ingcard, except byconsent oftheI. P. in special cases, and except in cases where L. U.'s allowtheir members to work, by agreement or understanding, in the jurisdiction of each other. . "5Thompson worked from 8 a.m. to 4 p.m. at the Alabama Power job and 4:30 p m. to 12:30a.m. at his regular job at Station WALA transmitter. PAPE BROADCASTING COMPANY (RADIO STATION WALA)35working agreement between Respondent Station WALA and Respondent Local Union 1264 theunion-security clause set forth below,the effective date of which was to be May 31, 1951:Allpresent employees covered by this agreement and all persons covered by thisagreement who are employed by the Employer after the effective date hereof shall withinthirty(30) days following the effective date of this agreement or the beginning of suchemployment,whichever is the later,become members of the Union and,as a condition ofemployment,remain members of the Union during the term hereof.The General Counsel conceded at the hearing that the clause was duly authorized and that itwas a valid union-shop clause.On June 4,1951, Respondent Local Union 1264 by its then president,J. C. Burns, advisedThompson by registered letter of the results of the UA election and of the amendment of thegeneral working agreement to include the union-shop clause.The clause was quoted verbatimin the letter.The letter closed with the statement that Respondent Local Union 1264 wasofficially notifying Thompson of the conditions now existing at Radio StationWALAand he wasrequested"to take such steps as [you deem] necessary and proper to comply with the termsof the agreement as now amended relative to membership in Local Union 1264, IBEW "Thompson testified that in the latter part of June he talked with Roger Killough,financialsecretary of Respondent Local Union 1264,at the transmitter of Radio Station WALA where theywere both employed and offered to pay the June dues and assessments to Respondent LocalUnion 1264.Killough, according to Thompson,said he had not been authorized by RespondentLocal Union 1264 to accept any dues and assessments from Thompson and under the circum-stances could not accept$10 in cash for the said payment, which Thompson offered Killough.Killough,testifying regarding the said incident,admitted a conversation with Thompson onJune 24.He stated that when Thompson inquired regarding the amount of dues and assessments,he was unable to tell him the exact amount because he did not have the books with him. He didmention, however,that the dues and assessments were approximately$9.6 Killough deniedthat Thompson offered him a$10 bill on the occasion for the said payment 7Under date of June 28, 1951, Thompson in a letter to Burns acknowledged receipt of thelatter'sletterof June 4. Among other things the letter stated that Thompson had been amember in good standing in the IBEW for 12 years;that he was presently a member in goodstanding in Local Union 505 and had paid his dues and assessments through the month of June1951; and that it was his intention to remain a member in good standing in the Union. Thompsonclaimed that prior to the UA election he had attempted on two occasions to pay workingassessments,the same as paid by all other members of Respondent Local Union 1264 to itsfinancial secretary,Roger Killough,but the latter refused to accept the assessments on thegrounds that Respondent Local Union 1264 had not instructed him to accept the same fromThompson.The letter further related the fact that at a recent membership meeting ofRespondent Local Union 1264 its business manager, Henry Bailey, told the meeting that he(Bailey)had been informed by IBEW International Vice-President G X Barker.that Thompsoncould be required to pay both dues and assessments to Respondent Local Union 1264.Thomp-son noted that he accepted Bailey's statement at face value and thereafter on June 24 madeinquiry of Killough as to the amount of dues and assessments that other employees of RadioStation WALA were paying to the Union,since he had recently been informed that the dues andassessments had been reduced.Killough was unable to advise the correct amount but indicatedhewould contact Thompson later.Inview of Killough's negligence in not submitting therequested information to him and unaware of the exact amount, Thompson enclosed a postalmoney order in the amount of $9 to cover June 1951 dues and assessments of RespondentLocal Union 1264 and requested that any amount in excess be applied to his July dues andassessments. A copy of this letter was sent to Martin,general manager of Respondent StationWALA.6The complaint does not allege the exaction of assessments to be violative of the Act. Infact, the General Counsel conceded at the hearing that assessments were considered as partof the monthly dues uniformly applicable to all members and not excessive. The record re-veals that Thompson paid dues and assessments to Respondent Local Union 1264 during 1951as follows: January $9.68; February $9.68; March $9.68; and April $9.53. Thereafter upon de-positing his traveling card with Local Union 505, he paid dues and assessments to the saidlocal union. In June 1951, Respondent Local Union 1264 reduced its dues and assessments$1 10 thus making the payment approximately $8 4371 find it unnecessary to resolve this conflict in the evidence in view of the tender ofinitiation fee and dues thereafter made by Thompson. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 1, 1951, Bailey sent Thompson the following letter by registered mailDear Bro. Thompson:Bro. Burns, president of Local 1264 handed me your letter dated June 28, 1951, withinstructions that I answer same.We are returning the money order you enclosed inasmuch as the amount is not correct,and the other and surrounding circumstances in connection therewith will not permit legalacceptance thereof.Your letter has been studied to some length, in order that we might understand yourintention and after such study, and further expert advice, we have the following conclu-sions to offer:1.The union shop provisions of the contract between Local Union 1264 of the IBEWand the Pape Broadcasting Co., Inc., went into full force and effect as of July 1, 1951.2.As of June 6, 1951, we notified you of the existence of the conditions as they wouldprevail afterJuly 1, 1951,and further requested that you make proper preparation tocomply with the union shop conditions when they became effective.3.Your letter of June 28, 1951, apparently implies that membership of yourself inLocal 505 of the IBEW is sufficient to permit your working in the jurisdiction of LocalUnion 1264 under union shop conditions. Please allow us to point out that Local Union505 is not a party to the working agreement at WALA, nor was Local Union 505 certifiedfor the union shop provisions at WALA. In both cases, Local Union 1264 is exclusivelydesignated as "the union." A further amplification of your present position as youseem to interpret it would make it legal and proper for any member of any IBEW localunion to work at will within the jurisdiction of any other IBEW local,even under unionshop conditions which might prevail. This could easily be applied under yourinterpre-tation to allow you to remain a member of Local Union 1264, and work within thejurisdictionofLocal 505. I am sure Bro. Shannon would not concur at all in thisinterpretation. Further, if this were true, the formality and trouble of conducting unionshop elections for individual locals of the IBEW by the NLRB would be a total waste oftime and effort. I am sure you fully know that the position which you seem to assume inthismatter is wholly and completely in error.In view of the foregoing and further in view of the existence of the union shop conditionsnow prevailing at the Pape Broadcasting Co., Inc., under which Local Union 1264 of theI.B. of E W. is exclusivelydesignatedas "The Union,"we again wishto notify you totake steps to immediately become a member of Local Union 1264, IBEW, by depositingyour IBEW card in this local,and making proper payment of dues as are legally payableto the financial secretary of Local Union 1264, Brother Roger Killough.Although as stated previously the UA conditions now prevail at WALA, we are offeringan extension of time in this matter in which time we trust you will take the action withreference to membership in Local 1264. This is for your convenience, and we trust youwill proceed immediately in this matter.Thompsonreplied to Baileywith anotherletter datedJuly 5, 1951:This will acknowledgereceipt ofyourletter datedJuly 1, 1951, in which youstate thatthe Unionis refusingto accept my postal money orderto the amount of $9 to cover June1951 duesand assessments.You alsostate that the amountof the moneyorder is incor-rect,but again refuse toinform me of the correctamount tobe submitted to the financialsecretary of the Union. Also you notifyme to take immediate steps to become a memberof Local Union No. 1264 and pay properduesto financial secretary of Local Union 1264,Brother Roger Killough.Frankly,I feel thatIhave tried to comply with the intentof your demands as outlinedin your recent communication.On two occasions,althoughnot legallyrequiredto do so,in the interestof trying to do my partto financially support the bargaining agency, I haveoffered thefinancial secretary of the localunion assessments as paid by all other em-ployees working under agreementbetween the Company andthe InternationalBrotherhoodof Electrical Workers.Uponreceipt of your letter advising me that the Union had won aa unionshopelectionatWALA,Ioffered the local union dues and assessments I monthprior to the effective date of the unionshopprovisions of the agreement.The local unionrefused to accept these offered payments.It presents a problem topay thelocal union duesand assessments when the local union refuses to tell mehow much theyare and when I8 A copy of thisletter was sent toand admittedlyreceivedby Martin. PAPE BROADCASTING COMPANY (RADIO STATION WALA)37submit an amount in excess of what I consider more than adequate, the local union refusesto accept same with the statement that it is the incorrect amountIn compliance with your request that I immediately take steps to become a member ofLocal Union No. 1264, I enclose herewith an application for membership in Local UnionNo. 1264 and a postal money order to the amount of $52 to cover my initiation fee in full.Also I am enclosing my postal money order to the amount of $9 to cover the first month'sdues and assessments after my application for membership has been accepted by thelocal union.Hoping that my application for membership is acted upon favorably by the membershipof Local Union No. 1264, I remain.Thompson testified that soon after he sent the above letter to Bailey, he received a telephonecall from IBEW International Vice-President G. X. Barker while working at the transmitter.Barker inquired why Thompson had taken a traveling card from Respondent Local Union 1264and deposited the same with Local Union 505. Thompson explained that he had to have theextra work whereupon Barker stated he would make arrangements with Shannon for Thompsonto work in the jurisdiction of Local Union 505 if he would remove his traveling card from LocalUnion 505and redepositthe same with Respondent Local Union 1264. Thompson told Barkerthat he would prefer to remain a member of Local Union 505 in view of its extra benefits 9 butif Barker issued instructions regarding the traveling card he would comply with the same.Barker confirmed his conversation in a letter dated July 11 addressed to Thompson andalso advised him to apply to Respondent Local Union 1264 for a refund of the $52 previouslysubmitted as an initiation fee with his application formA few days after Thompson received Barker's July 11 letter, Shannon, business agent ofLocal Union 505, came out on the construction job where Thompson was working for theAlabama Power Companyio and told him that Barker instructed Local Union 505 to issue atraveling card to Thompson and the same was at the office.During the first week of August 1951, Thompsonpicked up the traveling card at the unionoffice and in a letter dated August 6, 1951, to Alvin Bell, the then president of RespondentLocal Union 1264, enclosed the traveling card and requested the return of the money orderspreviously sent by him to cover the initiation fee as well as the dues and assessmentsOn or about August 27, Bell informed Thompson that Respondent Local Union 1264 agreed toaccept Thompson's traveling card until it was discovered that it was invalid. (The expirationdate on the traveling card submitted by Thompson was July 31, 1951, and it did not bear hissignaturewhich is a requirement for the acceptance of a traveling card.) Bell told Thompsonto submit a valid traveling card which would be accepted. He also informed Thompson that thetwo money orders previously submitted to Respondent Local Union 1264 for initiation fee anddues would be returned to him as requested.Thompson expressed dissatisfaction that Re-spondent Local Union 1264 agreed to accept his traveling card and mentioned that it was hishope it would be refused so that he could continue his membership in Local Union 505.Thompson also admitted that he was aware that the traveling card submitted in his letter ofAugust 6 to RespondentLocal Union1264 had expired.At an executive board meeting of Respondent Local Union 1264 held on September 18, theThompson case was reviewed and it was then decided that Respondent Local Union 1264 wouldcause the termination of Thompson'semployment at Respondent Station WALA.Bell alsotestified that from the period August 27 to September 18, 1951,no steps were taken byThompson to furnish Respondent Local Union 1264 with a valid traveling card.On September 19, 1951, Bailey and Bell called on Martin and left with him a letter datedSeptember 18. 1951,wherein the Union informed Martin that Thompson had not become a mem-ber of Respondent Local Union 1264 within 30 days after the effective date of the union-securityprovisions of the general working agreement,and accordingly it was requestedthat Thompson'sservices be terminated at the end of the present pay period(September 22).Martin testified that he asked Bailey and Bell if there was anything against Thompson whichwould prevent him from being a member of the Union and they replied that if Thompson de-posited a valid traveling card and paid his dues. neither of which acts he complied with, hecould become a member of Respondent Local Union 1264.9 Thompson explainedthat he hadin mind particularly the deathbenefits which hiswidow andfamily would receive fromLocal Union505. Furthermore,as a member of the said local,Thompson hadcertain seniority rights in the assignment to constructionjobs, so that if hewas not a member but was assigned to jobs onthe basisof a temporary workcardhe would nothave received as much work.to From April1951, when Thompsondeposited his travelingcard with Local Union 505, hehelddown two jobs,the constructionjob with theAlabama Power Company duringthe day andthe radio technician's job at Station WALA from4:30 p.m. to 12:30 a.m.283230 0 - 54 - 4 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDMartin called Thompson to his office on September 19 where they discussed the dismissalrequest.Thompson testified that he explained to Martin that he had made application formembership in Respondent Local Union 1264, had tendered dues and assessments, and thoughthe had complied with the requirements of the Act. Thompson requested Martin not to takeaction on the termination request and stated he would get in touch with IBEW InternationalVice-President Barker to straighten out the situation. Martin agreed.That afternoon Thompson spoke with Barker who advised Thompson to obtain anothertraveling card from Local Union 505 and submit it to Respondent Local Union 1264. Thompsonfollowing Barker's advice secured the traveling card and paid 2 months dues in advance toLocal Union 505. Under date of September 20, Thompson mailed the new traveling card toRespondent Local Umon 1264 and sent copies of the letter to Barker and Martin. On September20Martin also spoke with Barker by telephone and asked the latter's advice regarding theThompson situation.Barker told Martin that he had explained the proper procedure toThompson with respect to resubmitting his traveling card and dues to Respondent Local Union1264 and indicated to Martin that all he could do was to live up to the contract.On September 22 Martin again met with Bailey and Bell, showed them his copy of Thompson'sletter of September 20, and asked if the Union had received the valid traveling card. Martinalso inquired if that would in any manner affect the request to terminate Thompson. Bell andBailey told Martin that they had never seen the letter, had not received it, and that it wouldnot affect the request to terminate Thompson previously made.Martin in a meeting with Thompson about 12 noon on September 22, related his conversa-tion with Bailey and Bell and handed hima dismissal letter which set forth among other thingsthat in accordance with the present working agreement between Respondent Local Union 1264and Respondent Station WALA, it was necessary to terminate Thompson's services on Sep-tember 22, 1951.The afternoon of September 22, Thompson spoke with Barker who suggested that Thompsoncontact IBEW International RepresentativeWes Holtz to assist him to get his positionstraightened outThompson testified he spoke with Holtz who said that in view of RespondentLocal Union 1264's refusal to pick up the traveling card at its post office box, ii he sawnothing else for Thompson to do but accept the termination.The week following his discharge, Thompson attended an executive board meeting ofRespondent Local Union 1264, offered an explanation regarding the traveling card and askedfor reconsideration of its action in requesting his dismissal from Respondent Station WALA.Respondent Local Union 1264 refused to take any action in the matter. Thompson has not beenreemployed by Respondent Station WALA.ConclusionsThe question for decision is whether Thompson made the proper tender of dues and initiationfee or traveling card in due timeafter the effective date of the valid union-security agreementbetween Respondent Local Union 1264 and Respondent StationWALAto bring himself withinthe protection from discharge contained in the provisos of Section 8 (a) (3) and in Section 8(b) (2) of the Act.Itisthe General Counsel's contention raised at the hearing and in his brief that sinceThompson was a member in good standing of Local Union 505 and contemporaneously andautomatically a member in good standing of the IBEW that the tender on June 28 of the postalmoney order for dues and assessments was "all that[he] had to do to become a member ingood standing of Local 1264."In support of this contention the General Counsel relies on thefact that since Thompson previously paid initiation fees in excess of the amount prescribed byRespondent Local Union 1264 for new members and transferring old members,it thereforeonly remained for him to tender the periodic dues uniformly required as a condition of ac-quiring or retaining membership.Icannot agree.Article IX, section 4, of the bylaws of Respondent Local Union 1264 dealingwith admission of members states that"traveling cards shall be dealt with in accord withArticle XXV of the I.B.E.W. Constitution."Section 2 of article XXV of the international con-stitution in substance provides that transfer of membership shall be accomplished by obtaininga valid traveling card from the local union where membership is held and depositing the samewith the local union to which the member desires to transfer.While it is true,as the GeneralCounsel contends,that Respondent Local Union 1264 could not exact a second initiation feefrom Thompson,i2 itwas nevertheless incumbent upon him since he was then a member ofii Thompson in all of his correspondence with Respondent Local Union 1264 sent bothregistered and regular mail to as post office box which appears on its stationery.i2SeeArticle XXV, section 10 of the international constitution PAPE BROADCASTING COMPANY (RADIO STATION WALA)39Local Union 505 to deposit a valid traveling card with Respondent Local Union 1264 in additionto the tender of dues to attain membership in the said local union. Furthermore, the recorddoes not reveal nor does the General Counsel contend that the requirement that Thompsondeposit a valid traveling card with Respondent Local Union 1264 was not equally applicable toall unionmembers seekingtransfer of membership to said local unionIfwe were concerned here solely with the action taken by Thompson during June 1951 toacquiremembership in Respondent Local Union 1264, in my opinion there would not be aviolation of the Act. However, the evidence reveals and I find that on July 1 Respondent LocalUnion 1264 gave Thompson an extension of time to "become a member" and thus bring himselfinto compliance with the union-security agreementWithin a reasonable time and on July 5, although Thompson did not follow the specific direc-tionsof Respondent Local Union 1264 to acquire membership. namely "by depositing yourIBEW card in this Local" he filed an application for new membership and tendered the duesand initiation fee. In accordance with the Board's decision in the Union Starch & RefiningCompany case, 87 NLRB 779, enforced 186 F. 2d 1008 (C. A. 7). I find that although Thompsonmay not be entitled to membership in Respondent Local Union 126413 because of noncompliancewith the condition imposed that he deposit a valid traveling card, he was nevertheless affordedjob protection under proviso (B) of Section 8 (a) (3) of the Act.The Respondents contend that the principle of law enunciated in the Union Starch case is notapplicable to the situation herein for the reasons that Thompson's tender of the initiation feeand dues was not timely made and he was never given a waiver to make the payments be-latedly. I do not agree. The language in the letter of July 1, set forth in detail hereinabove, isclear. It granted an extension of time to Thompson to acquire membership in RespondentLocal Union 1264 and thus bring himself into compliance with the union-security clause of thecontract. It cannot be interpreted otherwise. I further find that the Board's decisions inChisholm-Ryder Co., Inc., 94 NLRB 508, and in Standard Brands, Inc., 97 NLRB 737, cited byRespondents in their briefs are inapposite. Indeed, it appears obvious from the conduct ofRespondent Local Union 1264 in its overall handling of the Thompson matter, its refusal to acton his application for new membership and accept his tender of initiation fee and dues, itsinsistence upon his compliance with its specific directions for acquiring membership and itsreturn of the initiation fee and dues, that Respondent Local Union 1264 would not have refrainedfrom requesting Thompson's discharge even if he had timely requested membership anew insaid localunionand timely offered the dues and new initiation fee. In these circumstances, itwas not incumbent upon Thompson to fulfill the obligation of "tender" in order to come withinthe protection of the Act for "a formal tender is ... unnecessary in cases involving proviso(B) where the circumstances indicate that such a tender would have been a futilegesture 14See Westinghouse Electric Corporation, 96 NLRB 522, where the Board stated also "the dutyto tender is extinguished only where, as in the present case, the union demonstrates byaffirmative conduct and statements that tender would not have stayed its request for discharge.Otherwise, of course, an employee has the normal duty to go forward with histender duringthe grace period."We come next to the question of the effect of Thompson's request for the return of theinitiation fee and thereturn ofthe same to him by Respondent Local Union 1264. As foundhereinabove, Thompsonwas acting uponthe specific instructions of IBEW International Vice-President Barker who had been calleduponby Respondent Local Union 1264 to help solve theThompson problem. In view of this fact, Respondent Local Union 1264 cannot at this time relyon Thompson's actionas anabnegation of his tender timely made.Upon the foregoing and the record as a whole, even though Thompson admittedly wanted to re-tain his membership in Local Union 505 and only reluctantlyrequestedmembershipin RespondentLocal Union 1264, he neverthelessmadetimely tender of initiationfee and duesand subsequentlyattempted to comply with the specific instructions of Respondent Local Union 1264 to acquiremembership. Accordingly, I am constrained to find that by causing the discharge of Thompson,Respondent Local Union 1264has engagedin conduct violative of Section 8 (b) (2) and 8 (b) (1)(A) of the Act. See Union Starch & Refining Company, supra.As hereinabove found, Respondent Station WALA was given everyassuranceby RespondentLocal Union 1264 that its request for Thompson's discharge was strictly in accordance withlaw and with its union-securityagreement.In addition it diligentlyinvestigated the request'13 There is evidence in the record that membership in two local unions of the IBEW is for-bidden. This matter could have been dealt with by either the International or either of the localunions in which Thompson held membership and attempted to acquire membership. It is aninternal union problem with which we are here not concerned.14The Eclipse Lumber Company, 95 NLRB 464; The Baltimore Transfer Company. 94NLRB 1680. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor dischargein its attempt to get to thebottom of the Thompsoncase.It is precisely thesefactswhich impel a finding that Respondent StationWALA violated the Act.Martin admittedlywas told in his conversationwith Baileyand Bell on September22 that Thompsoncould achievemembershipin good standing in RespondentLocal Union 1264by depositing a valid travelingcard,and it was becauseof hisfailure to meet thisconditionthat his termination was beingpressedby Respondent Local Union 1264.Martin also admitted thatThompsontold him onSeptember19 that hehad previously tendered initiation fees and dues to Respondent LocalUnion 1264. With fullknowledgeof these facts,is Respondent StationWALA acceded to therequest forThompson's discharge.While it istrue, as counsel for RespondentStation WALApoints out in his brief,that under the circumstances in which it found itself,"the employerhad to takehold of onehorn of the dilemna" unfortunately in so doing it committed an unfairlaborpractice.Cf.Westinghouse Electric Corporation,supra.Upon thewhole record,I am constrainedto find thatRespondent StationWALA dischargedThompsonon September 22, 1951, because he was not a member of RespondentLocal Union1264.As Respondent Station WALA knew that Thompsontenderedthe periodicdues andinitiation fee uniformly required as a condition of membership without being accorded member-ship. I find thatRespondent StationWALAdiscriminated in regard to hire or tenure of em-ployment to encourage membership in RespondentLocal Union 1264 in violationof Section 8(a) (3) of the Act and therebyinterfered with, restrained,or coerced employees in the exerciseof therights guaranteed in Section 7 in violation of Section 8 (a) (1).Respondent StationWALA hassubmitted proposed findingsof fact andconclusions of lawwhich are omnibus in nature.In view of the method of submission,they cannot be specificallyruled on and where contrary to the findings and conclusions made in this report are rejected.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in sectionIII,above, occurringin connection withthe activities of Respondent Station WALA, set forthin section I. above, havea close,intimate,and substantial relation totrade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerce and the freeflowof commerce.V. THE REMEDYIthaving been found that Respondents have engaged in and are engaging in certain unfairlabor practices,itwill be recommended that they cease and desist therefrom and that theytake affirmative action designed to effectuate the policies of the Act.Having found that Respondent StationWALA hasdiscriminated with respect to the hire andtenure ofJohn A.Thompson,itwill be recommended that it offer him full and immediate re-instatement to his former or substantially equivalent position without prejudice to his seniorityor other rights and privileges.See The Chase National Bank of the City of New York,San Juan,Puerto Rico,Branch, 65 NLRB 827.Having also found that Respondent Local Union 1264 inviolation of Section 8 (b) (2) and 8 (b) (1) (A) of the Act caused Respondent Station WALA todischargeJohn A.Thompson,itwill be recommended that the said Respondent notify Re-spondent StationWALAin writing that it has withdrawn its objections to the employment ofThompson and that it request Respondent Station WALA to offer Thompson full and immediatereinstatement to his former or substantially equivalent position without prejudice to hisseniority or other rights and privileges.Inasmuch as it has been found that both Respondents are responsible for the discriminationsuffered by Thompson,itwill be recommended that they jointly and severally make Thompsonwhole for any loss of pay he may have suffered by reason of the discrimination against him.Squirt Distributing Company,92 NLRB 1667.The liability of Respondent Local Union 1264 forback pay shall terminate 5 days after it notifies Respondent Station WALA that it has with-drawn its objections to his employment.Pinkerton's National Detective Agency. Inc., 90 NLRB205. Said loss of pay shall be computed on the basis of each separate calendar quarter orportion thereof during the period from the date of the discriminatory action to the date of aproper offer of reinstatement or in the case of Respondent Local Union 1264,to a properwithdrawal of objections to employment.The quarterly periods herein called"quarters" shallbegin with the first day of January,April,July. and October.Earnings in one particularquarter shall have no effect on the back-pay liability for any other quarter. It is also rec-ommended that Respondent StationWALAbe ordered to make available to the Board, uponrequest,payroll and other records to facilitate the checking of the amount of back pay due.tsMartin also received copies of practically all the correspondence between RespondentLocal Union 1264 and Thompson. PAPE BROADCASTING COMPANY(RADIO STATION WALA)41F.W. Woolworth Co., 90 NLRB 289. Upon the basis of the foregoing findings of fact and uponthe entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Local Union No. 1264,Radio Broadcast Technicians,International Brotherhood of Elec-trical Workers,AFL, isa labor organization within the meaning of Section 2(5) of the Act.2.By discriminating with respect to the hireand tenureof John A.Thompson,thereby en-couraging membership in Respondent Local Union 1264, Respondent Station WALA has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (3) of the Act.3.By interfering with,aestraining,and coercing its employees in the exercise of the rightsguaranteed by Section 7 of the Act, Respondent Station WALA has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.By attempting to cause and causing Respondent Station WALA to discriminate in violationof Section 8 (a) (3) of the Act against John A. Thompson,who was also denied membership inRespondent Local Union 1264 upon a grJund other than his failure to request membership andtender the initiation fees and dues uniformly required as a condition of acquiring membership,Respondent Local Union 1264 has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (b) (2) of the Act.5.By restraining and coercing employees in the exercise of rights guaranteed by Section 7of the Act,Respondent Local Union 1264 has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(b) (1) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICETO ALLEMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Relations Board,and in order to effectuate the policies of the National Labor Relations Act, we hereby notifyour employees that:WE WILL NOTencourage membershipinLocalUnion No.1264, Radio BroadcastTechnicians,International Brotherhood of Electrical Workers,AFL, or in anyother labororganization of our employees by discriminating against our employees in any mannerin regard to their hireor tenure of employment except to the extent permitted by Section 8(a) (3) of the Act.WE WILL NOTin any like or related manner interferewith,restrain,or coerce ouremployees in the exercise of the rights guaranteedby Section 7 of the ActWE WILL offer to John A.Thompson immediate and full reinstatement to his former orsubstantially equivalent position without prejudice to any seniority or other rights andprivileges previously enjoyed and make him whole for any loss of pay suffered as the resultof the discrimination against him.PAPE BROADCASTING COMPANY(RADIO STATION WALA),EmployerDated.......................By ........................ .(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced,or covered by any other materiali 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICETO ALL MEMBERS OF LOCAL UNION NO.1264, RADIO BROAD-CAST TECHNICIANS, INTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERS, AFL, AND TO ALL EMPLOYEES OFPAPE BROADCASTING COMPANY (RADIO STATION WALA)Pursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify you that:WE WILL NOT cause or attempt to cause PapeBroadcastingCompany (Radio StationWala),Mobile, Alabama, its officers, agents, successors,or assigns, to discharge be-causeof nonmembership in our organization employees who have requested membershipand tendered or paid the initiation fees and periodic dues uniformly required as a condi-tion of acquiringor retainingmembership, or cause or attempt to cause said Radio StationWala to discriminate against its employees in violation of Section 8 (a) (3) of the Act.WE WILL NOT restrain or coerce employees of said Radio Station Wala, its successorsor assigns, in the exercise of the rightsguaranteedby Section 7 of the Act except to theextent that such rights may be affected by anagreement requiringmembership in a labororganization as a condition of employment as authorized by Section 8 (a) (3) of the Act.WE WILL make whole John A. Thompson for any loss of pay he may have suffered be-cause of the discrimination against him.LOCAL UNION NO. 1264, RADIOBROADCAST TECHNICIANS, INTER-NATIONAL BROTHERHOOD OFELECTRICAL WORKERS, AFL,LaborOrganization.Dated ...........................................................By ...................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any othermaterial.R. H. OSBRINK, M. E. OSBRINK AND BERTON W. BEALS ASTRUSTEE, CO-PARTNERS, DOING BUSINESS UNDER THEFIRM NAME AND STYLE OF R. H. OSBRINK MANUFAC-TURING COMPANYandINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA, C.I.O. (UAW-CIO),REGION 6R. H. OSBRINK, M. E. OSBRINK AND BERTON W. BEALS ASTRUSTEE, CO-PARTNERS, DOING BUSINESS UNDER THEFIRM NAME AND STYLE OF R. H. OSBRINK MANUFAC-TURING COMPANYandINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA, C.I.O. (UAW-CIO), PETI-TIONER. Cases Nos. 21-CA-1319 and 21-RC-2262. April 13,1953DECISION AND ORDEROn January 15, 1953, TrialExaminer William E. Spencerissued his Intermediate Report and RecommendedOrder in theabove-entitled proceeding,finding that the Respondents had104 NLRB No. 1.